Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of September 18, 2015, is made and
entered into by and between Apollo Commercial Real Estate Finance, Inc., a
Maryland corporation (the “Company”), and certain persons listed on Schedule 1
hereto (such persons, in their capacity as holders of Registrable Shares, the
“Holders” and each a “Holder”).

RECITALS

WHEREAS, the Company desires to issue and sell, and QE RE Asset Company LLC (the
“Initial Holder”) desires to purchase 8,823,529 shares of Common Stock, $0.01
par value per share (the “Private Placement Shares”), upon the terms and
conditions set forth in that certain Purchase Agreement, dated as of
September 18, 2015 (the “Purchase Agreement”), relating to the Private Placement
Shares;

WHEREAS, in order to induce the Initial Holder to purchase the Private Placement
Shares from the Company, the Company has agreed to provide to the Holders the
registration rights set forth in this Agreement; and

WHEREAS, the execution of this Agreement is a condition to the closing under the
Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday, and Friday
that is not a day on which banking institutions in New York or other applicable
places where such act is to occur are authorized or obligated by applicable law,
regulation or executive order to close.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Common Stock” shall mean the Company’s common stock, $0.01 par value per share.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Controlling Person” shall have the meaning set forth in Section 5(a) of this
Agreement.

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

“End of Suspension Notice” shall have the meaning set forth in Section 3(b) of
this Agreement.

 

- 1-



--------------------------------------------------------------------------------

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended
(or any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Holder” shall mean each holder of the Common Stock, listed in Schedule 1
hereto, in his, her or its capacity as a holder of Registrable Shares and their
direct and indirect transferees. For purposes of this Agreement, the Company may
deem and treat the registered holder of a Registrable Share as the Holder and
absolute owner thereof, unless notified to the contrary in writing by the
registered Holder thereof.

“Initial Holder” shall have the meaning set forth in the Recitals hereof.

“Liabilities” shall have the meaning set forth in Section 5(a)(i) of this
Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

“Private Placement Shares” shall have the meaning set forth in the Recitals
hereof.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

“Purchase Agreement” shall have the meaning set forth in the Recitals hereof.

“Registrable Shares” with respect to any Holder, shall mean at any time the
Private Placement Shares, together with any class of equity securities of the
Company or of a successor to the entire business of the Company which are issued
in exchange for the Private Placement Shares; provided, however, that
Registrable Shares shall cease to be Registrable Shares with respect to any
Holder upon the earliest to occur of (A) when such Registrable Shares shall have
been disposed of pursuant to a Registration Statement, (B) when all of such
Holder’s Registrable Shares may be sold without restriction pursuant to Rule
144(b) under the Securities Act or (C) when such Holder’s Registrable Shares
shall have ceased to be outstanding.

“Registration Expenses” shall mean (i) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities and (ii) all registration, filing and stock exchange fees, all
fees and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, all printing expenses,
messenger and delivery expenses and any reasonable fees and disbursements of one
common counsel and applicable local counsel for the Holders of Registrable
Shares, as retained by Holders of a majority of the Registrable Shares to be
included in any related Registration Statement; provided, however, that
“Registration Expenses” shall not include any out-of-pocket expenses of the
Holders,

 

- 2-



--------------------------------------------------------------------------------

transfer taxes, underwriting or brokerage commissions or discounts associated
with effecting any sales of Registrable Shares that may be offered, which
expenses shall be borne by each Holder of Registrable Shares on a pro rata basis
with respect to the Registrable Shares so sold.

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Shares pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations thereunder.

“Selling Holders’ Counsel” shall mean counsel for the Holders that is selected
by the Holders holding a majority of the Registrable Shares included in a
Registration Statement and that is reasonably acceptable to the Company.

“Suspension Event” shall have the meaning set forth in Section 3(b) of this
Agreement.

“Suspension Notice” shall have the meaning set forth in Section 3(a) of this
Agreement.

“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

Section 2. Shelf Registration.

(a) The Company agrees to use commercially reasonable efforts to file, on or
before the date that is 180 days after the date of this Agreement, with the
Commission a Registration Statement for the resale of the Registrable Shares
under the Securities Act for the offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act. The Company will use commercially
reasonable efforts to cause such Registration Statement to be declared effective
by the Commission as soon as practicable after the filing thereof. The
Registration Statement shall be on an appropriate form and the Registration
Statement and any form of prospectus included therein (or prospectus supplement
relating thereto) shall reflect the plan of distribution or method of sale as
the Holders may from time to time notify the Company. All of the Registrable
Shares of any Holder shall be included in the Registration Statement without any
further action by any Holder.

(b) Effectiveness. The Company shall use commercially reasonable efforts to keep
the Registration Statement continuously effective for the period beginning on
the date on which the Registration Statement is declared or becomes effective
and ending on the date that no Registrable Shares remain as Registrable Shares.
During the period that the Registration Statement is effective, the Company
shall supplement or make amendments to the Registration Statement, if required
by the Securities Act or if reasonably requested by the Holders (whether or not
required by the form on which the securities are being registered), including to
reflect any specific plan of distribution or method of sale, and shall use its
commercially reasonable efforts to have such supplements and amendments declared
effective, if required, as soon as practicable after filing.

(c) Selection of Underwriters. If any offering pursuant to a Registration
Statement is an Underwritten Offering, a majority-in-interest of the Holders
participating in such Underwritten Offering shall have the right to select the
managing underwriter or underwriters to administer any such offering, which
managing underwriter or underwriters shall be reasonably acceptable to the
Company.

 

- 3-



--------------------------------------------------------------------------------

Section 3. Black-Out Periods.

(a) Subject to the provisions of this Section 3, the Company shall be permitted,
in limited circumstances, to suspend the use, from time to time, of the
Prospectus that is part of a Registration Statement (and therefore suspend sales
of the Registrable Shares under such Registration Statement), by providing
written notice (a “Suspension Notice”) to the Selling Holders’ Counsel, if any,
and the Holders and by issuing a press release, making a filing with the
Commission or such other means that the Company reasonably believes to be a
reliable means of communication, for such times as the Company reasonably may
determine is necessary and advisable (but in no event for more than an aggregate
of 90 days in any rolling 12-month period commencing on the date of this
Agreement or more than 45 consecutive days, except as a result of a refusal by
the Commission to declare any post-effective amendment to the Registration
Statement effective after the Company has used all commercially reasonable
efforts to cause the post-effective amendment to be declared effective by the
Commission, in which case, the Company must terminate the black-out period
immediately following the effective date of the post-effective amendment) if any
of the following events shall occur: (i) a majority of the Board determines in
good faith that (A) the offer or sale of any Registrable Shares would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, corporate reorganization or other material transaction
involving the Company, (B) after the advice of counsel, the sale of Registrable
Shares pursuant to the Registration Statement would require disclosure of
non-public material information not otherwise required to be disclosed under
applicable law, and (C) (x) the Company has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such transaction, or (z) such transaction renders the Company unable to comply
with Commission requirements, in each case under circumstances that would make
it impractical or inadvisable to cause the Registration Statement (or such
filings) to become effective or to promptly amend or supplement the Registration
Statement on a post effective basis, as applicable; or (ii) a majority of the
Board determines in good faith, upon the advice of counsel, that it is in the
Company’s best interest or it is required by law, rule or regulation to
supplement the Registration Statement or file a post-effective amendment to the
Registration Statement in order to ensure that the prospectus included in the
Registration Statement (1) contains the information required under
Section 10(a)(3) of the Securities Act; (2) discloses any facts or events
arising after the effective date of the Registration Statement (or of the most
recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein; or
(3) discloses any material information with respect to the plan of distribution
that was not disclosed in the Registration Statement or any material change to
such information. Upon the occurrence of any such suspension, the Company shall
use its commercially reasonable efforts to cause the Registration Statement to
become effective or to promptly amend or supplement the Registration Statement
on a post effective basis or to take such action as is necessary to make resumed
use of the Registration Statement as soon as possible.

(b) In the case of an event that causes the Company to suspend the use of a
Registration Statement as set forth in paragraph (a) above (a “Suspension
Event”), the Company shall give a Suspension Notice to the Selling Holders’
Counsel, if any, and the Holders to suspend sales of the Registrable Shares and
such notice shall state generally the basis for the notice and that such
suspension shall continue only for so long as the Suspension Event or its effect
is continuing and the Company is using its commercially reasonable efforts and
taking all reasonable steps to terminate suspension of the use of the
Registration Statement as promptly as possible. A Holder shall not effect any
sales of the Registrable Shares pursuant to such Registration Statement (or such
filings) at any time after it has received a Suspension Notice from the Company
and prior to receipt of an End of Suspension Notice (as defined below). If so
directed by the Company, each Holder will deliver to the Company (at the expense
of the Company) all copies other than permanent file copies then in such
Holder’s possession of the prospectus covering the Registrable Shares at the
time of receipt of the Suspension Notice. The Holders

 

- 4-



--------------------------------------------------------------------------------

may recommence effecting sales of the Registrable Shares pursuant to the
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice shall be given by the Company to the Holders and to the
Selling Holders’ Counsel, if any, promptly following the conclusion of any
Suspension Event and its effect.

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Registration Statement pursuant to
this Section 3, the Company agrees that it shall extend the period of time
during which such Registration Statement shall be maintained effective pursuant
to this Agreement by the number of days during the period from the date of
receipt by the Holders of the Suspension Notice to and including the date of
receipt by the Holders of the End of Suspension Notice and provide copies of the
supplemented or amended prospectus necessary to resume sales, with respect to
each Suspension Event; provided that such period of time shall not be extended
beyond the date that Private Placement Shares covered by such Registration
Statement are no longer Registrable Shares.

Section 4. Registration Procedures.

(a) In connection with the filing of any Registration Statement as provided in
this Agreement, the Company shall use commercially reasonable efforts to effect
the registration pursuant to Section 2 and to cooperate with the selling Holders
named in the Registration Statement to resell such Registrable Shares in
accordance with the plan of distribution set forth therein, and the Company
will, as expeditiously as reasonably practicable:

(i) prepare and file with the Commission the Registration Statement, within the
relevant time period specified in Section 2, on the appropriate form under the
Securities Act, which form (1) shall be selected by the Company, (2) shall be
available for the registration and sale of the Registrable Shares by the selling
Holders thereof, (3) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the Commission to be filed therewith or
incorporated by reference therein, and (4) shall comply in all respects with the
requirements of Regulation S-T under the Securities Act, and otherwise comply
with its obligations under Section 2;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period; and
cause each prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the Securities Act and comply with the provisions
of the Securities Act, the Exchange Act and the rules and regulations thereunder
applicable to them with respect to the disposition of all securities covered by
the Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;

(iii) (1) notify each Holder of Registrable Shares, at least five Business Days
after filing, that a Registration Statement with respect to the Registrable
Shares has been filed and advising such Holders that the distribution of
Registrable Shares will be made in accordance with any method or combination of
methods legally available by the Holders of any and all Registrable Shares;
(2) furnish to each Holder of Registrable Shares and to each underwriter of an
Underwritten Offering of Registrable Shares, if any, without charge, as many
copies of each prospectus, including each preliminary prospectus, and any
amendment or supplement thereto

 

- 5-



--------------------------------------------------------------------------------

and such other documents as such Holder or underwriter may reasonably request,
including financial statements and schedules in order to facilitate the public
sale or other disposition of the Registrable Shares; and (3) hereby consent to
the use of the prospectus or any amendment or supplement thereto by each of the
selling Holders of Registrable Shares in connection with the offering and sale
of the Registrable Shares covered by the prospectus or any amendment or
supplement thereto;

(iv) (A) use its commercially reasonable efforts to register or qualify the
Registrable Shares under all applicable state securities or “blue sky” laws of
such jurisdictions as any Holder of Registrable Shares covered by a Registration
Statement and each underwriter of an Underwritten Offering of Registrable Shares
shall reasonably request by the time the applicable Registration Statement is
declared effective by the Commission and (B) do any and all other acts and
things which may be reasonably necessary or advisable to enable each such Holder
and underwriter to consummate the disposition in each such jurisdiction of such
Registrable Shares owned by such Holder; provided, however, that the Company
shall not be required to (1) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(a)(iv), or (2) take any action which would
subject it to general service of process or taxation in any such jurisdiction
where it is not then so subject;

(v) notify promptly each Holder of Registrable Shares under a Registration
Statement and the underwriters, if any, and, if requested by such Holder,
confirm such advice in writing promptly at the address determined in accordance
with Section 8(e) of this Agreement (1) when a Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective, (2) of any request by the Commission or any state securities
authority for post-effective amendments and supplements to a Registration
Statement and prospectus or for additional information after the Registration
Statement has become effective, (3) of the issuance by the Commission or any
state securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(4) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Shares covered thereby, the representations and
warranties of the Company contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct in all material respects, (5) of the happening of
any event or the discovery of any facts during the period a Registration
Statement is effective as a result of which such Registration Statement or any
document incorporated by reference therein contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or, in the case of
the prospectus, contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which information shall be accompanied by an instruction to
suspend the use of the Registration Statement and the prospectus (such
instruction to be provided in the same manner as a Suspension Notice) until the
requisite changes have been made, at which time notice of the end of suspension
shall be delivered in the same manner as an End of Suspension Notice), (6) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Registrable Shares, for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (7) of the
filing of a post-effective amendment to such Registration Statement;

(vi) furnish Selling Holders’ Counsel, if any, copies of any comment letters
relating to the selling Holders received from the Commission or any other
request by the Commission or any state securities authority for amendments or
supplements to a Registration Statement and prospectus or for additional
information relating to the selling Holders;

 

- 6-



--------------------------------------------------------------------------------

(vii) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment;

(viii) furnish to each Holder of Registrable Shares, and each underwriter, if
any, without charge, at least one conformed copy of the Registration Statement
and any post-effective amendment thereto, including financial statements and
schedules (without documents incorporated therein by reference and all exhibits
thereto, unless requested) and such number of conformed copies thereof and any
amendments thereto and any documents incorporated by reference therein, as such
Holder of Registrable Shares or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Shares being sold by such Holder
of Registrable Shares;

(ix) cooperate with the selling Holders and any underwriters to facilitate the
timely preparation and delivery of certificates representing Registrable Shares
to be sold under such registration and not bearing any restrictive legends; and
enable such Registrable Shares to be in such denominations and registered in
such names as the selling Holders or the underwriters, if any, may reasonably
request at least three Business Days prior to the closing of any sale of
Registrable Shares;

(x) upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(5) and 4(a)(v)(6) hereof, as promptly as
practicable after the occurrence of such an event, use its best efforts to
prepare a supplement or post-effective amendment to the Registration Statement
or the related prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Shares, such prospectus will not contain at the
time of such delivery any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or will remain so
qualified, as applicable. At such time as such public disclosure is otherwise
made or the Company determines that such disclosure is not necessary, in each
case to correct any misstatement of a material fact or to include any omitted
material fact, the Company agrees promptly to notify each Holder of such
determination and to furnish each Holder such number of copies of the prospectus
as amended or supplemented, as such Holder may reasonably request;;

(xi) within a reasonable time prior to the filing of any Registration Statement,
any prospectus, any amendment to a Registration Statement or amendment or
supplement to a prospectus, provide copies of such document to the Selling
Holders’ Counsel, if any, on behalf of such Holders, and make representatives of
the Company as shall be reasonably requested by the Holders of Registrable
Shares available for discussion of such document;

(xii) obtain a CUSIP number for the Registrable Shares not later than the
effective date of a Registration Statement, and provide the Company’s transfer
agent with printed certificates for the Registrable Shares, in a form eligible
for deposit with the Depositary, in each case, to the extent necessary or
applicable;

(xiii) enter into agreements (including underwriting agreements) and take all
other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Shares whether or not an underwriting agreement
is entered into and whether or not the registration is an underwritten
registration:

(A) make such representations and warranties to the Holders of such Registrable
Shares and the underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in similar Underwritten Offerings as
may be reasonably requested by them;

 

- 7-



--------------------------------------------------------------------------------

(B) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
any managing underwriter(s) and their counsel) addressed to the underwriters, if
any (and in the case of an underwritten registration, each selling Holder),
covering the matters customarily covered in opinions requested in Underwritten
Offerings and such other matters as may be reasonably requested by the
underwriter(s);

(C) obtain “comfort” letters and updates thereof from the Company’s independent
registered public accounting firm (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements are, or are required to
be, included in the Registration Statement) addressed to the underwriter(s), if
any, and use reasonable efforts to have such letter addressed to the selling
Holders in the case of an underwritten registration (to the extent consistent
with Statement on Auditing Standards No. 72 of the American Institute of
Certified Public Accounts), such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters to underwriters in
connection with similar Underwritten Offerings;

(D) enter into a securities sales agreement with the Holders and an agent of the
Holders providing for, among other things, the appointment of such agent for the
selling Holders for the purpose of soliciting purchases of Registrable Shares,
which agreement shall be in form, substance and scope customary for similar
offerings;

(E) if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 5 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and

(F) deliver such documents and certificates as may be reasonably requested and
as are customarily delivered in similar offerings to the Holders of a majority
in principal amount of the Registrable Shares being sold and the managing
underwriters, if any;

(xiv) make available for inspection by any underwriter participating in any
disposition pursuant to a Registration Statement, Selling Holders’ Counsel and
any accountant retained by a majority in principal amount of the Registrable
Shares being sold, all financial and other records, pertinent corporate
documents and properties or assets of the Company reasonably requested by any
such persons, and cause the respective officers, directors, employees, and any
other agents of the Company to supply all information reasonably requested by
any such representative, underwriter, counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the
Company; provided, however, that the Selling Holders’ Counsel, if any, and the
representatives of any underwriters will use commercially reasonable efforts, to
the extent reasonably practicable, to coordinate the foregoing inspection and
information gathering and to not materially disrupt the Company’s business
operations;

 

- 8-



--------------------------------------------------------------------------------

(xv) a reasonable time prior to filing any Registration Statement, any
prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to such prospectus, provide copies of such document
to the underwriter(s) of an Underwritten Offering of Registrable Shares; within
five Business Days after the filing of any Registration Statement, provide
copies of such Registration Statement to Selling Holders’ Counsel; make such
changes in any of the foregoing documents prior to the filing thereof, or in the
case of changes received from Selling Holders’ Counsel by filing an amendment or
supplement thereto, as the underwriter or underwriters, or in the case of
changes received from Selling Holders’ Counsel relating to the selling Holders
or the plan of distribution of Registrable Shares, as Selling Holders’ Counsel,
reasonably requests; not file any such document in a form to which any
underwriter shall not have previously been advised and furnished a copy of or to
which the Selling Holders’ Counsel, if any, on behalf of the Holders of
Registrable Shares, or any underwriter shall reasonably object; not include in
any amendment or supplement to such documents any information about the selling
Holders or any change to the plan of distribution of Registrable Shares that
would limit the method of distribution of the Registrable Shares unless Selling
Holders’ Counsel has been advised in advance and has approved such information
or change; and make the representatives of the Company available for discussion
of such document as shall be reasonably requested by the Selling Holders’
Counsel, if any, on behalf of such Holders, Selling Holders’ Counsel or any
underwriter;

(xvi) furnish to each Holder, if it has a due diligence defense under the
Securities Act, and to each underwriter, if any, a signed counterpart, addressed
to such Holder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) if eligible under SAS 72, a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the Holders of a majority of the Registrable
Shares included in such offering or the managing underwriter or underwriters
therefor reasonably requests;

(xvii) use its commercially reasonable efforts to cause all Registrable Shares
to be listed on any national securities exchange following the effective date of
the Registration Statement, on the national securities exchange on which the
Company’s Common Stock is then listed;

(xviii) otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least 12 months which shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder; which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-K, 10-Q and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act
or any successor rule thereto;

(xix) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of the FINRA);

 

- 9-



--------------------------------------------------------------------------------

(xx) use its commercially reasonable efforts to support the marketing of the
Registrable Shares (including by its officers, directors, or other relevant
employees participating in “road shows” at the request of the Holders of
Registrable Shares or the underwriters, if any) to the extent reasonably
practicable taking into account the Company’s business needs and the
requirements of the marketing process; and

(xxi) the Company may (as a condition to a Holder’s participation) require each
Holder of Registrable Shares to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Shares as the Company may from time to time reasonably request in
writing.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Shares pursuant to a Registration Statement relating to such
Registrable Shares until such Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 4(a)(v) hereof, and, if so
directed by the Company, such Holder will deliver to the Company (at the
Company’s expense) all copies in such Holder’s possession, other than permanent
file copies then in such Holder’s possession, of the prospectus covering such
Registrable Shares current at the time of receipt of such notice.

Section 5. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and the respective officers, directors, managers,
employees, representatives and agents of any such Person, and each Person (a
“Controlling Person”), if any, who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any of the foregoing
Persons, to the fullest extent permitted by applicable law, as follows:

(i) from and against any and all loss, liability, claim, damage, judgment,
actions, other liabilities and expense whatsoever (the “Liabilities”), as
incurred by any of them, arising out of or in connection with any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment or supplement thereto) pursuant to
which Registrable Shares were registered under the Securities Act, including all
documents incorporated therein by reference, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (ii) any untrue statement or alleged
untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or the omission or alleged omission therefrom
at such date of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(ii) from and against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the Company; and

(iii) from and against any and all legal or other expenses whatsoever, as
incurred (including the fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or

 

- 10-



--------------------------------------------------------------------------------

any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, to the extent that any such expense
is not paid under subparagraph (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any
Liabilities to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by the Holder expressly for
use in a Registration Statement (or any amendment thereto) or any prospectus (or
any amendment or supplement thereto).

(b) Indemnification by the Holders. Each Holder severally, but not jointly,
agrees to indemnify and hold harmless the Company and the other selling Holders,
and each of their respective officers, directors, managers, employees,
representatives and agents, and each of their respective Controlling Persons, to
the fullest extent permitted by applicable law, from and against any and all
Liabilities described in the indemnity contained in Section 5(a) hereof, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto) or any prospectus included therein (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Company by such Holder expressly
for use in the Registration Statement (or any amendment thereto) or such
prospectus (or any amendment or supplement thereto); provided, however, that no
such Holder shall be liable for any claims hereunder in excess of the amount of
net proceeds (after deducting underwriters’ discounts and commissions) received
by such Holder from the sale of Registrable Shares pursuant to such Registration
Statement.

(c) Notices of Claims, etc. Each indemnified party shall give notice as promptly
as reasonably practicable to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement. An
indemnifying party may participate therein and, to the extent that it shall
wish, assume the defense of such action, with counsel reasonably satisfactory to
such indemnified party, assuming the payment of all fees and expenses; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party.
Notwithstanding the indemnifying party’s rights in the immediately preceding
sentence, the indemnified party shall have the right to employ its own counsel
(in addition to any local counsel), and the indemnifying party shall bear the
reasonable fees, costs, and expenses of such separate counsel if (a) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest; or (b) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. In no event shall the indemnifying party or
parties be liable for the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whosoever in respect of which indemnification or contribution could be
sought under this Section 5 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

- 11-



--------------------------------------------------------------------------------

(d) Indemnification Payments. If at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 5(a)(ii) effected without
its written consent if (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

(e) Contribution. If the indemnification provided for in this Section 5 is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any Liabilities referred to therein, then each indemnifying party
shall contribute to the aggregate amount of such Liabilities incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the Holders on the other
hand in connection with the statements or omissions which resulted in such
Liabilities, as well as any other relevant equitable considerations.

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 5, each Person, if any, who controls a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and each director, officer, manager, employee, and agent of any
such Holder shall have the same rights to contribution as a Holder, and each
director of the Company, and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

Section 6. Market Stand-Off Agreement. Each Holder hereby agrees that it shall
not, directly or indirectly sell, offer to sell (including without limitation
any short sale), pledge, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Registrable
Shares or other Common Stock or any securities convertible into or exchangeable
or exercisable for Common Stock then owned by such Holder (other than to
permitted transferees of the Holder who agree to be similarly bound) for up to
60 days following the date of an underwriting agreement with respect to an
underwritten public offering of the Company’s securities; provided, however,
that:

(a) the restrictions above shall not apply to Registrable Shares sold on the
Holder’s behalf to the public in an Underwritten Offering pursuant to such
Registration Statement;

 

- 12-



--------------------------------------------------------------------------------

(b) all officers and directors of the Company then holding Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock
enter into similar agreements for not less than the entire time period required
of the Holders hereunder; and

(c) the Holders shall be allowed any concession or proportionate release allowed
to any (i) officer, (ii) director, (iii) other holder of the Company’s Common
Stock that entered into similar agreements (with such proportion being
determined by dividing the number of shares being released with respect to such
officer, director or other holder of the Company’s Common Stock by the total
number of issued and outstanding shares held by such officer, director or
holder).

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 6 and to impose stop transfer instructions with respect
to the Registrable Shares and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.

Section 7. Termination; Survival. The rights of each Holder under this Agreement
shall terminate upon the date that all of the Registrable Shares cease to be
Registrable Shares. Notwithstanding the foregoing, the obligations of the
parties under Sections 5 and 6 of this Agreement shall remain in full force and
effect following such time.

Section 8. Miscellaneous.

(a) Covenants Relating To Rule 144. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the Securities Act, the Company
covenants that it will file the reports required to be filed by it under the
Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules and
regulations adopted by the Commission thereunder. If the Company ceases to be so
required to file such reports, the Company covenants that it will upon the
request of any Holder of Registrable Shares (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act, (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act and it
will take such further action as any Holder of Registrable Shares may reasonably
request, and (c) take such further action that is reasonable in the
circumstances, in each case to the extent required from time to time to enable
such Holder to sell its Registrable Shares without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time,
(ii) Rule 144A under the Securities Act, as such rule may be amended from time
to time, or (iii) any similar rules or regulations hereafter adopted by the
Commission. Upon the request of any Holder of Registrable Shares, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements and of the Securities Act and the Exchange Act, a copy of
the most recent annual and quarterly report(s) of the Company, and such other
reports, documents or stockholder communications of the Company, and take such
further actions consistent with this Section 8(a), as a Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
a Holder to sell any such Registrable Shares without registration.

(b) No Inconsistent Agreements. The Company has not entered into and the Company
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Shares
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company’s other issued and outstanding securities under any such
agreements.

 

- 13-



--------------------------------------------------------------------------------

(c) Expenses. All Registration Expenses incurred in connection with any
Registration Statement shall be borne by the Company, whether or not any
Registration Statement related thereto becomes effective.

(d) Amendments and Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holders
of a majority of the Registrable Shares; provided, however, that the provisions
of this Agreement may not be amended or waived without the consent of the
Holders of all the Registrable Shares adversely affected by such amendment or
waiver if such amendment or waiver adversely affects a portion of the
Registrable Shares but does not so adversely affect all of the Registrable
Shares; provided, further, that the provisions of the preceding provision may
not be amended or waived except in accordance with this sentence. Any waiver,
permit, consent or approval of any kind or character on the part of any such
Holders of any provision or condition of this Agreement must be made in writing
and shall be effective only to the extent specifically set forth in writing. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each Holder of Registrable Shares and the Company.

(e) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Apollo Commercial Real Estate Finance, Inc.

c/o Apollo Global Management, LLC

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention: John J. Suydam

Facsimile: 212-515-3251

with a copy (for informational purposes only) to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Jay L. Bernstein and Andrew S. Epstein

Facsimile: 212-878-8375

(f) Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, however, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Shares in
violation of the terms of the Purchase Agreement. If any transferee of any
Holder shall acquire Registrable Shares, in any manner, whether by operation of
law or otherwise, such Registrable Shares shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable

 

- 14-



--------------------------------------------------------------------------------

Shares such person shall be conclusively deemed to have agreed to be bound by
and to perform all of the terms and provisions of this Agreement, including the
restrictions on resale set forth in this Agreement and, if applicable, the
Purchase Agreement, and such person shall be entitled to receive the benefits
hereof.

(g) Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof.

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(k) Arbitration. By mutual consent of the Company and the Holders made at the
time of any dispute hereunder, which either party may grant or withhold in its
sole discretion, any action or proceedings brought by a party to recover damages
in respect of any disagreement or dispute in connection with this agreement may
be submitted to and finally settled by arbitration in accordance with the Rules
of Arbitration of the International Chamber of Commerce before a panel of three
arbitrators selected in accordance with such Rules. The site of any such
arbitration shall be Manhattan, New York, New York or such other place as
Company and Holders shall agree at the time, and the proceedings shall be
conducted in the English language. Any such arbitration award obtained pursuant
to this clause shall be final and binding on the parties. The parties undertake
to carry out any award without delay and the parties agree that judgment upon
any such award may be entered by any court having jurisdiction or having
jurisdiction over the relevant party or its assets.

(l) Anti-Corruption Matters. The Company has not obtained or induced directly or
indirectly through any party the procurement of the Initial Holder’s investment
in the Private Placement Shares or any contract, consent, right, interest,
privilege or other obligation or benefit related to Private Placement Shares or
a favorable relationship with the Initial Holder or its affiliates through any
violation of law or regulation applicable to the Company or its respective
affiliates in any jurisdiction in which they carry on business, nor has it given
or agreed to give to any Person, either directly or indirectly, any placement
fee, introductory fee, arrangement fee, finder’s fee or any other fee,
compensation, monetary benefit or any other benefit, gift, commission,
gratification, bribe or kickback, whether described as a consultation fee or
otherwise, with the object of obtaining or inducing the procurement of the
Private Placement Shares or any contract, right, privilege or other obligation
or benefit related to the Private Placement Shares, except as set forth in
Schedule 2 to the Purchase Agreement.

(m) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

[SIGNATURE PAGE FOLLOWS]

 

- 15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

APOLLO COMMERCIAL REAL ESTATE FINANCE, INC., a Maryland corporation By:  

/s/ Stuart A. Rothstein

Name:   Stuart A. Rothstein Title:   Chief Executive Officer and President QH RE
ASSET COMPANY LLC, a Qatar limited liability company By:  

/s/ AHMAD AL-KHANJI

Name:   AHMAD AL-KHANJI Title:   DIRECTOR & SECRETARY

Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

HOLDERS

 

Name of the Holder

   Number of Shares of
Common Stock Held     

Address of the Holder

QH RE Asset Company LLC

     8,823,529      

 

Sch.1